Citation Nr: 1610558	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-33 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for syncope.

2.  Entitlement to an evaluation in excess of 10 percent for a cervical spine disorder, to include stenosis with radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from January 12, 1981, to January 22, 1981, and from March 1988 to July 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge via videoconference in February 2016.  A transcript of the hearing (Transcript) is of record.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that, although the issue of entitlement to a TDIU has been declined previously at the RO level, the issue has once again been raised in this case (see Transcript, p. 11), and notes that this issue involves complex medical issues appropriately addressed as a separate issue.  

The issue of entitlement to service connection for a lumbar spine disability has been raised by the record (see Transcript, p. 2), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an evaluation in excess of 10 percent for a cervical spine disorder, to include stenosis with radiculopathy, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a signed statement dated January 15, 2015, the Veteran notified VA, prior to the promulgation of a decision by the Board, that he expressed his desire to withdraw the issue on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with regard to whether new and material evidence has been received to reopen a claim for entitlement to service connection for syncope.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal as to whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for syncope is dismissed.


REMAND

As to the Veteran's increased rating claim, he testified in February 2016 that his neck disability had worsened since his last VA examination (see Transcript, p. 6), rendering the results non-pertinent to his current level of disability.  The Veteran was afforded a VA orthopedic examination to address his disability in 2011.  As such, this issue is remanded as to assess his present level of symptomatology for his claimed disability.

Of note, the Veteran's claim for entitlement to TDIU is inextricably-intertwined with the issue addressed above, and will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his service-connected cervical spine disability, to include any associated neurologic deficiencies.  

2.  Then readjudicate the issues on appeal, to include entitlement to TDIU.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


